EXHIBIT 99.1 UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 TASMAN METALS LTD. INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) MANAGEMENT’S COMMENTS ON UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements of Tasman Metals Limited for the nine months ended May31, 2011, have been prepared by and are the responsibility of the Company’s management.These statements have not been reviewed by the Company’s external auditors. TASMAN METALS LTD. INTERIM CONSOLIDATED BALANCE SHEETS (Unaudited - Prepared by Management) May 31, $ August 31, $ A S S E T S CURRENT ASSETS Cash and cash equivalents Short-term investments (Note 4) Amounts receivable Prepaids CAPITAL ASSETS, net of accumulated depreciation of $2,478 (August 31, 2010 - $808) INVESTMENTS (Note 5) RESOURCE INTERESTS (Note 6) BOND DEPOSIT L I A B I L I T I E S CURRENT LIABILITIES Accounts payable and accrued liabilities S H A R E H O L D E R S ’E Q U I T Y SHARE CAPITAL (Note 8) CONTRIBUTED SURPLUS (Note 10) DEFICIT ) ) ACCUMULATED OTHER COMPREHENSIVE GAIN (LOSS) ) SUBSEQUENT EVENTS (Note 16) APPROVED BY THE DIRECTORS “Mark Saxon” , Director “Mike Hudson” , Director The accompanying notes are an integral part of these interim consolidated financial statements. TASMAN METALS LTD. INTERIM CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE GAIN (LOSS) (Unaudited - Prepared by Management) Three Months Ended May 31 Nine Months Ended May 31 $ MINERAL EXPLORATION COSTS (Note 7) EXPENSES Accounting and administration Audit - Corporate development Corporate finance fee - - - Depreciation - - General exploration Investor relations Legal Management fees Office Professional fees Regulatory fees Rent Salaries and benefits - - Shareholder costs Stock-based compensation (Note 9) Transfer agent Travel LOSS BEFORE OTHER ITEMS ) OTHER ITEMS Gain on sale of capital asset - - Gain on sale of investments (Note 5) - - Write-off of resource interests(Note 6(a)) ) - ) - Gain on option and disposition of resource interests (Note 6(b)) - Interest income Foreign exchange ) ) NET LOSS FOR THE PERIOD ) OTHER COMPREHENSIVE GAIN (LOSS) COMPREHENSIVE LOSS FOR THE PERIOD ) BASIC LOSS PER COMMON SHARE ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these interim consolidated financial statements. TASMAN METALS LTD. INTERIM CONSOLIDATED STATEMENTS OF DEFICIT AND ACCUMULATED OTHER COMPREHENSIVE GAIN (LOSS) (Unaudited - Prepared by Management) Three Months Ended May 31, Nine Months Ended May 31, $ DEFICIT - BEGINNING OF PERIOD ) NET LOSS FOR THE PERIOD ) DEFICIT - END OF PERIOD ) ACCUMULATED OTHERCOMPREHENSIVE GAIN (LOSS) - BEGINNING OF PERIOD - ) - NET CHANGE IN FAIR VALUE OFAVAILABLE-FOR-SALE INVESTMENTS ) ) ) RECLASSIFICATION OF ADJUSTMENTON SALE OF AVAILABLE-FOR-SALEINVESTMENTS ) - ) - ACCUMULATED OTHERCOMPREHENSIVE GAIN (LOSS) -END OF PERIOD ) ) The accompanying notes are an integral part of these interim consolidated financial statements. TASMAN METALS LTD. INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited - Prepared by Management) Three Months Ended May 31 Nine Months Ended May 31 $ CASH PROVIDED FROM (USED FOR) OPERATING ACTIVITIES Net loss for the period ) Adjustments for items not involving cash Depreciation - - Stock-based compensation Gain on sale of investment ) - ) - Write-off of resource interest - - Gain on sale of capital asset ) - ) - Gain on option of resource interests - ) (Increase) decrease in amount receivable ) ) ) Increase in prepaids ) Increase (decrease) in accounts payable and accrued liabilities ) FINANCING ACTIVITIES Issuance of common shares Share issue costs - ) ) ) Repayment of advances - - - ) Cash from amalgamation - - - INVESTING ACTIVITIES Proceeds from option of resource interests - Proceeds from sale of capital asset - - Proceeds from sale of investment - - Short-term investments ) Expenditures on resource interests - ) ) ) Additions to capital assets ) - ) - ) INCREASE IN CASH DURING THE PERIOD CASH - BEGINNING OF PERIOD CASH - END OF PERIOD SUPPLEMENTAL CASH FLOW INFORMATION (Note 15) The accompanying notes are an integral part of these interim consolidated financial statements. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) 1. NATURE OF OPERATIONS Tasman Metals Ltd. (“Tasman” or the “Company”) was incorporated under the laws of the Province of British Columbia on August 27, 2007.On October 22, 2009 Tasman completed a statutory amalgamation under the laws of the Province of British Columbia and amalgamated with Ausex Capital Corp. (“Ausex”) and Lumex Capital Corp. (“Lumex”) and the surviving corporation continued under the name of Tasman Metals Ltd. as described in Note 3.On November 3, 2009 the Company commenced trading on the TSX Venture Exchange (“TSXV”) under the symbol “TSM”. The Company is a junior resource company engaged in the acquisition and exploration of unproven mineral interests and is considered a development stage company as defined by Accounting Guideline No. 11 of the Canadian Institute of Chartered Accountants (“CICA”) Handbook.As at May 31, 2011 the Company has not earned any production revenue, nor found proved reserves on any of its mineral interests. The Company is in the process of exploring and evaluating its mineral properties.On the basis of information to date, it has not yet determined whether these properties contain economically recoverable ore reserves.The underlying value of the mineral properties and related deferred costs is entirely dependent on the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete development and upon future profitable production.The amounts shown as resource interests represent net costs to date, less amounts written off, and do not necessarily represent present or future values. As a May 31, 2011 the Company had working capital of $15,723,620.Based on its current levels of operations management considers that the Company has adequate resources to maintain its core operations and planned exploration programs for the next twelve months.However, the Company recognizes that exploration expenditures may change with ongoing results and, as a result, it may be required to obtain additional financing.While the Company has been successful in securing financings in the past, there can be no assurance that it will be able to do so in the future. 2. SIGNIFICANT ACCOUNTING POLICIES These interim consolidated financial statements of the Company have been prepared by management in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”).The preparation of financial statements in conformity with Canadian GAAP requires management to make estimates and assumptions that affect the amounts reported in the interim consolidated financial statements and accompanying notes.Actual results could differ from those estimates.The interim financial statements have, in management’s opinion, been properly prepared using careful judgement with reasonable limits of materiality.These interim consolidated financial statements should be read in conjunction with the most recent consolidated annual financial statements.The significant accounting policies follow that of the most recently reported annual consolidated financial statements. Future Accounting Policies Business Combinations, Consolidated Financial Statements and Non-Controlling Interests The CICA issued three new accounting standards in January 2009:Section 1582, Business Combinations, Section 1601, Consolidated Financial Statements, and Section 1602, Non-Controlling Interests.These new standards will be effective for fiscal years beginning on or after January 1, 2011. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) 2.SIGNIFICANT ACCOUNTING POLICIES (continued) Section 1582 replaces Section 1581, Business Combinations, and establishes standards for the accounting forabusiness combination.It provides the Canadian equivalent to IFRS 3, Business Combinations.The section applies prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after January1,2011.Sections 1601 and 1602 together replace Section 1600, Consolidated Financial Statements.Section 1601 establishes standards for the preparation of consolidated financial statements.Section 1601 applies to interim and annual consolidated financial statements relating to fiscal years beginning on or afterJanuary 1, 2011.Section 1602 establishes standards for accounting for a non-controlling interest in a subsidiary in consolidated financial statements subsequent to a business combination. The Company does not expect the adoption of these accounting standards to have a material impact on its consolidated financial statements. 3. RECAPITALIZATION AND AMALGAMATION On May 15, 2009 Tasman entered into a letter of agreement (the “Agreement”) whereby Tasman, Ausex and Lumex, agreed to conduct a statutory amalgamation (the “Amalgamation”).On October 22, 2009 (the “Effective Date”) the Amalgamation was completed under which the Company issued: (i) 10,500,000 common shares to the Tasman shareholders, on an exchange ratio of one common share for each Tasman common share issued and outstanding; (ii) 7,150,000 common shares to the Ausex shareholders, on an exchange ratio of one common share for each Ausex common share issued and outstanding; and (iii) 5,046,402 common shares to the Lumex shareholders, on an exchange ratio of 1.0806 common shares for each Lumex share issued and outstanding. The Amalgamation served as the qualifying transaction for both Ausex and Lumex under the policies of the TSXV.On completion of the Amalgamation the Company became a mining issuer pursuant to the policies of the TSXV under the name Tasman Metals Ltd. The completion of the Amalgamation resulted in the former shareholders of Tasman holding the single largest interest in the amalgamated company.Accordingly, the Amalgamation was treated for accounting purposes as a recapitalization.In accounting for this transaction: (i) Tasman was deemed to be the parent company for accounting purposes.Accordingly, its net assets were included in the interim consolidated balance sheets at their historical book values; and (ii) control of the net assets of Ausex and Lumex was acquired on the Effective Date.The transaction was accounted for as a purchase of the assets and liabilities of Ausex and Lumex by Tasman.The assets and liabilities of Ausex and Lumex were recorded at their fair values, as follows: TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) 3. RECAPITALIZATION AND AMALGAMATION (continued) $ Cash Amounts receivable Advances from Ausex, eliminated on Amalgamation Amounts payable and accrued liabilities ) Net assets acquired 4. SHORT-TERM INVESTMENTS May 31, $ August 31, $ Redeemable GICs Due July 11, 2011 at cost plus accrued interest at Prime Rate less 1.80% per annum Due November 21, 2011 at cost plus accrued interest at 1.40% per annum - Due November 29, 2011 at cost plus accrued interest at Prime Rate less 1.80% per annum - Due April 23, 2012 at cost plus accrued interest at 1.40% per annum - Due January 10, 2012 at cost plus accrued interest at 1.32% per annum - Due March 26, 2012 at cost plus accrued interest at 1.20% per annum - Due July 12, 2011 at cost plus accrued interest at 1.00% per annum - Due August 15, 2011 at cost plus accrued interest at 0.90% per annum - All of the GICs are redeemable after 30 days from purchase. 5. INVESTMENTS May 31, 2011 Number Cost $ Accumulated Compre- hensive Gain (Loss) $ Carrying Value $ Common shares Scandinavian Resources Limited TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) 5. INVESTMENTS (continued) August 31, 2010 Number Cost $ Accumulated Compre- hensive Gain (Loss) $ Carrying Value $ Common shares Scandinavian Resources Limited ) (a) The Company has received common shares of Scandinavian Resources Limited (“Scandinavian”), a public company listed on the Australian Stock Exchange, from the option of certain of its iron ore properties, as described in Note 6(b).As at May 31, 2011 the quoted market value of the Scandinavian shares was $492,957. (b) In July 2010 the Company completed the sale of certain of its iron ore licenses in Sweden and received 691,921 common shares of Beowulf Mining PLC (“Beowulf”), a public company listed on the London Stock Exchange, at an ascribed value of $40,000.The Company subsequently sold the Beowulf shares for $605,978 resulting in a realized gain of $565,978.See also Note 6(b). 6. RESOURCE INTERESTS Acquisition Costs May 31, $ August 31, $ Rare Earth Element Properties Norra Kärr Otanmaki Bastnäs - Other Iron Ore Properties Other - (a) Rare Earth Element Properties Norra Kärr The Norra Kärr property consists of four staked exploration claims covering approximately 5,079 hectares located in southern Sweden. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) 6. RESOURCE INTERESTS (continued) Otanmaki The Otanmaki property consists of 34 staked exploration claims covering approximately 11,011 hectares located in central western Finland. Bastnäs On March 23, 2010 the Company entered into an option agreement to acquire a 90% interest in two exploration licenses, totalling approximately 914 hectares, located in the Bergslagen mining district, Sweden.To earn the 90% interest the Company was required to make cash payments totalling SEK975,000 (SEK 65,000 paid) and incur contract services with the vendor totalling SEK 390,000 over a four year period. During the nine months ended May 31, 2011 the Company made a decision to terminate the option agreement and wrote-off $9,142 of resource interest costs. Other As at May 31, 2011 the Company has been granted or made reservations on: (i) 10 exploration claims or claim applications covering approximately 16,961 hectares in Sweden; (ii) 74 exploration claims or claim applications covering approximately 68,692 hectares in Finland; and (iii) 7 exploration claims covering approximately 208 hectares in Norway. (b) Iron Ore Properties On May 16, 2010 the Company entered into an option agreement with Scandinavian whereby Scandinavian has agreed to acquire up to a 90% interest in the Sautusvaara, Vieto, Harrejaure and Lauukujarvi exploration claims (the “Iron Ore Claims”) covering approximately 7,078 hectares in Sweden under the following terms: (i) during the year ended August 31, 2010 Scandinavian issued 588,235 common shares and paid $28,705 to the Company; (ii) during the nine months ended May 31, 2011 Scandinavian issued 294,118 common shares, paid $16,570 and reimbursed the Company $10,880; (iii) Scandinavian must spend a minimum of AUS $175,000 within 12 months prior to being entitled to withdraw.Should Scandinavian withdraw after meeting the minimum expenditure it shall have no further interest in the Iron Ore Claims; (iv) the Company grantsScandinavian the exclusive right to earn a 51% interest in the Iron Ore Claims by spending AUS $750,000 on exploration prior to June 30, 2013; (v) Scandinavian may earn a further 24% interest in the Iron Ore Claims by spending a further AUS $500,000 on exploration prior to June 30, 2014; and (vi) Scandinavian may earn a further 15% interest in the Iron Ore Claims by sole funding a feasibility study on at least one Claim prior to June 30, 2018, including a minimum spend of AUS $100,000 per annum. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) 6.RESOURCE INTERESTS (continued) On July 5, 2010 the Company entered into a sale agreement with Beowulf covering the three remaining iron ore property exploration licenses in Sweden.In consideration for the sale the Company received 691,921 common shares in Beowulf at a fair value of $40,000, resulting in a gain of $4,197 on the sale.The Company also retained a 1.5% net smelter returns royalty on any future production from the three permit areas. 7. MINERAL EXPLORATION COSTS Mineral exploration costs incurred during the nine months ended May 31, 2011 and 2010 are detailed below: Nine Months Ended May 31, 2011 Rare Earth Element Properties Norra Kärr $ Otanmaki $ Other $ Total $ Consulting Database Drilling - Exploration office Geochemical - Geological Geosurvey - Maps Sample preparation - - Site preparation - Travel Total Nine Months Ended May 31, 2010 Rare Earth Element Properties Iron Ore Norra Kärr $ Other $ Properties $ Total $ Consulting - Database - - Drilling - - Exploration office - - Freight - - Fuel - Geochemical - Geological Maps - - Total TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) 8. SHARE CAPITAL Authorized - unlimited common shares without par value Nine Months Ended May 31, 2011 Year Ended August 31, 2010 Issued Number of Shares Amount $ Number of Shares Amount $ Balance, beginning of period Adjustment to reflect the Amalgamation - - Issued for cash Private placements Exercise of stock options Exercise of warrants Exercise of compensation options Reallocation from contributed surplus on exercise of stock options - - Reallocation from contributed surplus on exercise of compensation options - - Reallocation from contributed surplus on exercise of agent’s warrants - - - Less share issue costs - ) - ) Balance, end of period (a) During the nine months ended May 31, 2011 the Company completed a private placement of 5,000,000 units at a price of $1.50 per unit for gross proceeds of $7,500,000.Each unit comprised one common share and one-half non-transferable share purchase warrant.Each full warrant entitles the holder to purchase an additional common share at a price of $1.85 per share on or before November 17, 2012. The Company paid a finders’ fee of $193,494 cash and issued finders warrants which entitle the holder to purchase 129,050 common shares at a price of $1.85 per share on or before November 17, 2012.The fair value of the finders’ warrants, estimated using the Black-Scholes option pricing model, is $198,737.The assumptions used were: dividend yield - 0%;expected volatility - 174%;a risk-free interest rate of 1.38%;and an expected life of two years. The Company incurred $32,771 for legal and filing fees associated with this private placement. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) 8. SHARE CAPITAL (continued) (b) During fiscal 2010 the Company granted compensation options to purchase 566,000 units at $0.25 per unit on or before October 26, 2011.When exercised, each unit consisted of onecommon share and one non-transferable share purchase warrant.Each warrant entitles the holder to purchase an additional common share at a price of $0.50 per share on or before October 26, 2011.In fiscal 2010, 40,000 units were issued on the partial exercise of the compensation options.During the nine months ended May 31, 2011 the remaining 526,000 compensation options were exercised. (c) A summary of the number of common shares reserved pursuant to the Company’s warrants outstanding at May 31, 2011 and 2010 and the changes for the nine months ending on those dates is as follows: Number Weighted Average Exercise Price $ Number Weighted Average Exercise Price $ Balance, beginning of period - - Assumed on Amalgamation - - Issued on private placement Issued on exercise of compensation option Exercised ) ) Balance, end of period Common shares reserved pursuant to warrants outstanding at May 31, 2011 are as follows: Number Exercise Price $ Expiry Date October 26, 2011 March 25, 2012 0.40 / 0.50 April 1, 2012 / 2013 November 17, 2012 November 26, 2012 TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) 9. STOCK OPTIONS AND STOCK-BASED COMPENSATION The Company has established a rolling stock option plan (the “Plan”), in which the maximum number of common shares which can be reserved for issuance under the Plan is 10% of the issued and outstanding shares of the Company.The minimum exercise price of the options is set at the Company’s closing share price on the day before the grant date, less allowable discounts in accordance with the policies of the TSXV. During the nine months ended May 31, 2011 the Company granted 1,190,000 (2010 - 2,125,000) stock options to the Company’s employees, directors, officers and consultants and recorded compensation expense of $3,579,850 (2010 - $292,250).In addition, the Company recorded $104,850 (2010 - $34,500) compensation expense on stock options previously granted which had vested during the period. The fair value of stock options granted and/or vested during the nine months ended May 31, 2011 and 2010 is estimated using the Black-Scholes option pricing model using the following assumptions: Risk-free interest rate 1.38% - 2.14% 1.45% - 1.93% Estimated volatility 157% - 175% 79% - 104% Expected life 2 years - 3 years 2.5 years - 3 years Expected dividend yield 0% 0% Expected forfeiture rate 0% 0% The weighted average fair value of all stock options granted and/or vested during the nine months ended May 31, 2011 was $3.04 (2010 - $0.14) per option. A summary of the Company’s stock options at May 31, 2011 and 2010 and the changes for the nine months ended on those dates is presented below: Number of Options Weighted Average Exercise Price $ Number of Options Weighted Average Exercise Price $ Balance, beginning of period - - Assumed on Amalgamation from Lumex - - Assumed on Amalgamation from Ausex - - Granted Exercised ) ) Balance, end of period TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) 9. STOCK OPTIONS AND STOCK-BASED COMPENSATION (continued) The following table summarizes information about the stock options outstanding and exercisable at May31, 2011: Number Outstanding Number Exercisable Exercise Price $ Expiry Date May 31, 2012 October 22, 2012 January 25, 2013 March 5, 2013 December 24, 2013 January 6, 2014 January 17, 2014 See also Note 16. CONTRIBUTED SURPLUS Nine Months Ended May 31, $ Year Ended August 31, $ Balance, beginning of period Stock-based compensation on stock options (Note 9) Stock-based compensation on agents warrants Stock-based compensation on agent’s compensation options - Stock options exercised ) ) Compensation options exercised ) ) Agent’s warrants exercised ) - Balance, end of period TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) RELATED PARTY TRANSACTIONS During the nine months ended May 31, 2011 the Company: i) incurred $115,850 (2010 - $70,550) for accounting, administration, professional fees and rent provided by certain directors of the Company or private corporations owned by the directors; ii) incurred $117,750 (2010 - $68,250) for management fees provided by a private corporation owned by an officer of the Company; and iii) incurred $8,250 (2010 - $2,900) for shared administration costs with Tumi Resources Limited (“Tumi”), a public company with common directors and officer. As at May 31, 2011, $49,850 (2010 - $9,150) was included in accounts payable and accrued liabilities. These transactions are in the normal course of operations and are measured at the exchange amount, which is the amount of consideration established and agreed to by the related parties. 12.SEGMENTED INFORMATION The Company is involved in the exploration and development of resource properties in certain Scandinavian countries, with corporate operations in Canada.The Company is in the exploration stage and accordingly, has no reportable segment revenues or operating results. The Company’s total assets are segmented geographically as follows: May 31, 2011 Canada $ Scandinavia $ Total $ Current assets Capital assets - Investments - Resource interests - Bond deposit - August 31, 2010 Canada $ Scandinavia $ Total $ Current assets Capital assets - Investment - Resource interests - Bond deposit - TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) FINANCIAL INSTRUMENTS AND RISK MANAGEMENT Categories of Financial Assets and Financial Liabilities Under Canadian GAAP financial instruments are classified into one of the following five categories: held for trading, held-to-maturity investments, loans and receivables, available-for-sale financial assets and other financial liabilities.The carrying values of the Company’s financial instruments, which are the same as their fair values, are classified into the following categories: Financial Instrument Category May 31, $ August 31, $ Cash and cash equivalents Held-for-trading Short-term investments Held-for-trading Investments Available-for-sale Amounts receivable Loans and receivables Accounts payable and accrued liabilities Other liabilities ) ) The recorded amounts for cash and cash equivalents, short-term investments, amount receivable and accounts payable and accrued liabilities approximate their fair value due to their short-term nature.The Company’s carrying value and fair value of cash and cash equivalents, short-term investments and investments under the fair value hierarchy is measured using Level 1 inputs. The Company’s risk exposures and the impact on the Company’s financial instruments are summarized below: Credit Risk Credit risk is the risk of loss associated with a counterparty’s inability to fulfill its payment obligations.The Company’s credit risk is primarily attributable to amounts receivable.Management believes that the credit riskconcentration with respect to financial instruments included in amounts receivable is remote. Liquidity Risk Liquidity risk is the risk that the Company will not have the resources to meet its obligations as they fall due. The Company manages this risk by closely monitoring cash forecasts and managing resources to ensure that it will have sufficient liquidity to meet its obligations.All of the Company’s liabilities are classified as current and are anticipated to mature within the next fiscal period.The Company intends to settle these with funds from its working capital and equity financings. Market risk Market risk is the risk of loss that may arise from changes in market factors such as interest rates, foreign exchange rates, and commodity and equity prices.These fluctuations may be significant. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) 13.FINANCIAL INSTRUMENTS AND RISK MANAGEMENT (continued) (a) Interest Rate Risk Interest rate risk is the risk that the fair value or future cash flows of a financial instrument will fluctuate because of changes in market interest rates.The Company is exposed to short term interest rates through the interest earned on cash balances.The Company has significant cash balances.From time to time, the Company invests its excess cash in money market instruments issued by major financial institutions.The term of such instruments does not exceed 365 days and are redeemable, 30 days from purchase.As such the Company considers that the interest rate is not significant. (b) Foreign Currency Risk The Company’s significant operations are based in Sweden and subject to foreign currency fluctuations.The Company’s operating expenses are primarily incurred in Canadian Dollars and Swedish Krona and the fluctuation of the Canadian Dollar in relation to the Swedish Krona will have an impact upon the profitability of the Company and may also affect the value of the Company’s assets and the amount of shareholders equity.The Company has not entered into any agreements or purchased any instruments to hedge possible currency risks.At May 31, 2011, 1Canadian Dollar was equal to 6.37 Swedish Krona. Balances are as follows: Swedish Krona CDN $ Equivalent Cash Amounts receivable Accounts payable and accrued liabilities ) ) Based on the net exposures as of May 31, 2011 and assuming that all other variables remain constant,a 10% fluctuation on the Canadian Dollar against the Swedish Krona would result in the Company’s net loss to be approximately $1,000 higher (or lower). CAPITAL MANAGEMENT The Company’s objective when managing capital is to safeguard its ability to continue as a going concern.TheCompany manages its capital structure and makes adjustments to it, based on the funds available to the Company, in order to support the acquisition and exploration of mineral properties.The Board of Directors does not establish quantitative return on capital criteria for management, but rather relies on the expertise oftheCompany’s management to sustain future development of the business.The Company defines capitalthat it manages as share capital, cash equivalents and short-term investments.The properties in which the Company currently has an interest are in the exploration stage; as such the Company has historically reliedon the equity markets to fund its activities.The Company will continue to assess new properties and seek to acquire an interest in additional properties if it feels there is sufficient geologic or economic potentialand if it has adequate financial resources to do so.Management reviews its capital management approach onan ongoing basis and believes that this approach, given the relative size of the Company, is reasonable. TASMAN METALS LTD. NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED MAY 31, 2011 (Unaudited - Prepared by Management) CAPITAL MANAGEMENT (continued) The Company expects its current capital resources will be sufficient to meet all of its future exploration plans, resource interest acquisitions and operating requirements over the next twelve months.However, levels of exploration expenditures may change with ongoing results and, as a result, the Company may be dependent upon future equity or debt transactions to meet these changes. 15.SUPPLEMENTAL CASH FLOW INFORMATION During the nine months ended May 31, 2011 and 2010 non-cash activities were conducted by the Companyas follows: $ $ Financing activities Issuance of common shares - Share issue costs ) - Contributed surplus - - - Investing activities Proceeds on sale of resource interests Investments ) ) - - SUBSEQUENT EVENTS Subsequent to May 31, 2011 the Company: (i) issued 18,500 common shares for $61,480 on the exercise of stock options and 58,500 common shares for $40,725 on the exercise of warrants; and (ii) granted stock options to purchase 200,000 common shares to consultants at a price of $4.22 per share to expire on or before July 15, 2014.
